Fourth Court of Appeals
                               San Antonio, Texas
                                      March 2, 2020

                                   No. 04-19-00393-CV

                                  State Farm LLOYDS,
                                        Appellant

                                            v.

                                   Stephen A. VEALE,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-10370
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
      The Appellant’s Unopposed Motion to Dismiss Appeal is hereby GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court